On my way to the
Assembly Hall, I was informed by the Supreme State
Council of the Islamic State of Afghanistan that in a
self-evident act of aggression hundreds of Pakistani
military personnel — army, plain-clothes personnel and
armed Taliban — are reported to have been positioned
in the Shah Salim pass dividing the Pakistan border
town of Chitral from north-eastern Afghanistan, bound
for an attack on Badakhshan province.
On behalf of my delegation, I take this
opportunity to congratulate you, Sir, on your
assumption of the major task of presiding over the
important millennium session of the General Assembly.
I would also like to congratulate the Minister for
Foreign Affairs of Namibia, Mr. Theo-Ben Gurirab, on
his excellent leadership of the fifty-fourth session of
the General Assembly, which set the stage for the
Millennium Summit.
Three years ago, I stood before the Assembly and
stated from this very rostrum that, as the crisis in
Afghanistan continued to unfold, we had to ask, and
answer, important questions. At the time, I spoke of the
dark and ominous movement known as the Taliban,
which, backed by cross-border troops, had invaded
Afghanistan. This year, at its millennium session, the
General Assembly indeed has to answer major
questions. One among many is the silence the world
has chosen to keep in dealing with the Taliban and their
Pakistani supporters. With the spread of Talibanism,
which has led to the abject misery of the Afghan
nation, massive insurgency and turmoil in the region
and beyond, is it not high time that the international
community put a stop to the Pakistani-operated Taliban
processing machine? Certainly, mere rhetoric and
inadequate reactions are not enough. It is with this
view that I should like to focus my statement entirely
on the situation in Afghanistan and its devastating
regional and international implications, within the
given time limit.
4
A question arises: what has been the result of the
Talibanization of the occupied parts of Afghanistan? In
an age of information and globalization, it has been a
reign of terror imposed by a religious police, abuse in
the name of religion, the elimination of all freedoms
and civil liberties, massive violations of human rights,
degrading and tormenting treatment of men and
women, trafficking of women and girls, the forced
separation of women from their menfolk, the random
and deliberate round-up of individuals based on their
ethnic and religious origins, the practice of scorchedearth policy, the torching and total obliteration of
farmlands, orchards and other means of livelihood, the
contamination of water resources, the forcible dispatch
of children and adults to the battlefields, the removal of
all but rudimentary religious education — for male
students only — with the closure of all schools for
females, the deliberate denial of access to humanitarian
aid, the intensification of battles, an exacerbation of the
situation, widespread terrorism and the destruction of
the historical heritage and artefacts of Afghanistan in
order to alienate the Afghan nation from its ancestry
and historical identity.
The objective of the Pakistani military
intelligence establishment, known as Inter-Services
Intelligence (ISI), through the imposition of the socalled Islamic Emirate of the Taliban, has been to
create instability in Central and South Asia by means
of terrorism. This “Islamic Emirate” has instituted
Mullah Omar, the militia's leader, as the undisputed
Amir-ul-Mo'mineen, meaning “Commander of the
faithful” not only in Afghanistan, but in theory
throughout the Muslim world.
The process the Pakistani military intelligence
has chosen for the realization of its objective is to
transform the Afghan nation into an exhausted,
devastated, illiterate, ignorant and destitute nation
struggling hard for mere survival. Pakistan wants to
turn Afghanistan into its false front to mask illicit
activities of narcotics trafficking, terrorism and other
crimes, as well as religious extremism, by establishing
centres and bases for such activities. Attempting to act
as the champion of the Muslim world, Pakistan
continues to carry out these activities under the name
of Islam. It is therefore not a matter of astonishment
that such activities have led to the defamation of both
the noble religion of Islam and the image of Muslims
throughout the world.
In short, the Afghan nation has become the direct
victim of the diabolic dreams of the Pakistani
military's hegemonic interests in the region. These
diabolic dreams are pursued by the Pakistani military
intelligence, ISI, an evil and extremist institution,
while the implied risk and perilous consequences for
the very survival of Pakistan as a State in the future are
overlooked.
As the world is gradually awakening to the
creeping Taliban threat, it is a matter of dismay that
some “civilized” nations, on certain occasions, have
preferred to deal with the reclusive and defiant Taliban,
an entity which has failed to meet the minimum
standard of being considered civilized, while having
championed terrorism, human rights violations and
crimes against humanity. It is no surprise that only
Pakistan's military junta has continuously given its full
blessing to the movement.
At least until early May of this year, the official
position of Pakistan, from what its diplomats and
officials strangely claimed, was that it maintained
contacts with both parties to the conflict. However,
Pakistan's News Network International (NNI) news
agency reported on 25 May 2000 that General Pervez
Musharraf claimed that Pakistan's pro-Taliban policy
was “in accordance with Pakistan's national interest.”
Advocating that Pashtoons should be on the side of
Pakistan, the General was quoted as saying, “We have a
national security interest, both demographic and
geographic.” He further stated that in the realization of
this security interest, “Pashtoons should be on our side
and they”, meaning Pashtoons, “are represented by
Taliban.”
The world must know that in a flagrant violation
of recognized international norms and principles and in
clear contempt of the United Nations Charter, the ruler
of the Pakistani military junta, under the outrageous
pretext of national security interest, has claimed the
right to impose a certain ethnic group through the
invocation of an ethnically provocative mandate at the
cost of the sovereignty and political independence of
Afghanistan, a Member of the United Nations and,
prior to that, of the League of Nations, long before
Pakistan was even born.
It is important to remember that terrorist training
camps operating from the Taliban-held territories of
Afghanistan, including those established by the
infamous Osama bin Laden, whose dismantling has
5
been repeatedly called for by the United Nations and
the entire international community, have been
established by Pakistan's military intelligence through
the Taliban mercenaries and other extremist networks.
They continue to utilize these territories as a ground for
training, sheltering, planning and dispatching elements
seeking to commit hostile acts against countries of the
region and beyond. This is done under the guise of
Islam, but, in fact, it is mainly in pursuit of Pakistani
hegemonistic objectives directed towards Afghanistan
and the Central Asian Republics. Recent events and
activities by extremist groups in Kyrgyzstan and
Uzbekistan are manifest examples of the spillover of
the Pakistan/Taliban-supported agenda in the region.
The Islamic State of Afghanistan believes it is
high time that the Security Council, in accordance with
relevant resolutions, undertook appropriate
enforcement measures against Pakistan, which is the
prime source of sponsorship of these activities.
The Security Council, in its unanimously adopted
resolution 1267 of 15 October 1999, explicitly
demanded that the Taliban mercenaries refrain from
sheltering, supporting and training terrorists and
planning terrorist acts from Afghan soil against other
countries and that it extradite to the requesting States
those indicted for committing international acts of
terrorism.
The recent upsurge of terrorist activities in
Central Asian countries and beyond, emanating from
the Taliban-occupied parts of Afghanistan, requires
drastic measures by the Security Council against the
militia and its Pakistani supporters. The consideration
of the imposition of further targeted sanctions and the
expansion of the scope of resolution 1267 (1999),
which must include the end of terrorist activities in all
forms and manifestations in the Taliban-held parts of
Afghanistan, could adequately, among other things,
serve the cause of peace and security in the region.
Here I would like to welcome the proposal by the
Republic of Uzbekistan for convening an international
conference, at the earliest possible time, to debate the
evil phenomenon of terrorism.
In spite of the current devastating drought in
Afghanistan — the most severe in 30 years —
Afghanistan remains the leading producer of narcotics.
The production of illicit drugs, and their trafficking by
the Taliban and the politico-military mafia of Pakistan,
account for considerable revenue, which is used to
finance the prolonged war in Afghanistan. This leads to
considerable transnational organized crime, while
adding to the number of addicts, both at home and
abroad.
Among the many deliberate violations and
instances of absolute disregard for international
humanitarian law and the numerous crimes against
humanity committed by the Taliban and their outside
supporters in the year 2000, one could mention the
following cases: the cold-blooded killing on 11 May of
198 young Uzbek and Hazara men imprisoned as
hostages in Taliban jails; the brutal killing on 5 August
of the United Nations mine-clearance employees
affiliated with the Organization for Mine Clearance and
Afghan Rehabilitation; the deliberate denial of access
to humanitarian aid that, according to the European
Union, in the light of the devastating drought
constituted a breach of international humanitarian law;
the forced blood-drawing and organ removal of
innocent civilians along the Tagab-Nijrab route in
August; the forced deportation of the civilian
populations of the city of Aibak on 31 July 2000; the
closing down in August, as part of the ongoing fouryear campaign by the Taliban to keep women from
working, of all bakeries run by the United Nations
World Food Programme in which widows were paid to
make bread that was then sold at a subsidized price to
other widows, who number at least 25,000 in Kabul
alone; the indiscriminate aerial bombardment of
civilian neighbourhoods at Taloqan on 15 August; and
the forcible displacement of hundreds of thousands of
people throughout the north due to renewed Taliban
military onslaughts.
We believe that the commission of those heinous
crimes by the Taliban militia was largely attributable to
the lack of adequate response by the Security Council
and the international community to bring to justice the
perpetrators and others involved in incidents at
Bamyan in 1997, at Mazar-e-Sharif and Bamyan in
1998, in the north of Kabul in 1999, and in the killings
of Iranian diplomats, a journalist and the military
adviser to the United Nations Special Mission to
Afghanistan (UNSMA) in 1998.
It is significant to note that the Taliban continue
to deprive women of their fundamental rights,
including the right to education, which affects over
100,000 female students in Kabul alone. Women are
still barred from employment by the Taliban. While the
predictable results will speak for themselves, present
6
and future female generations of Afghanistan will be
illiterate. The cultural and social impact of that
criminal act on the country's future generations will be
enormous.
Pakistani military intervention in Afghanistan is a
fact well known to the international community. The
hundreds of Pakistani prisoners captured while fighting
alongside the Taliban and now in the custody of the
Government; the mortal remains of hundreds of
Pakistanis in the battlefields and the documents and
identification cards obtained from their pockets; the
intercepted radio transmissions; and the massive
logistical support and the overt supply of large
quantities of military hardware and ammunition, all
prove the direct involvement of Pakistani army
personnel in Afghanistan. In fact, Brigadier General
Rustam of Pakistan's armed forces, who is currently
stationed in Afghanistan's Kunduz province,
commands the Pakistani-Taliban-bin Laden operations
in the north. He has been assisted by two of bin
Laden's henchmen, Abu Wara and Hubab. All of them
were involved in the recent occupation of Taloqan and
in the atrocities committed against the civilian
population. It is important to mention that the
November/December issue of Foreign Affairs
magazine has estimated the total number of Pakistanis
having fought in Afghanistan since 1994 to be in
excess of 80,000.
A breakdown of Pakistani nationals fighting in
Afghanistan include the following: Pakistani armed
contingents, including units from the North-West
Frontier Corps and different commando units, have
actively participated in battles on various occasions;
Inter-Services Intelligence (ISI) officers involved in the
planning and command and control of both intelligence
operations and logistical support; ex-commissioned
officers in charge of tactical operations, artillery
support and logistics; frontier militia units;
paramilitary members of extremist terrorist groups
affiliated with the ISI, such as the Sipah-e-Sahaaba, the
Sepah-e-Tayeba, the Harakat-ul-Ansar and so on; and
the so-called volunteers from Pakistani madrassas, or
religious schools.
Other categories of foreign fighters in
Afghanistan include Osama bin Laden's al-Qaeda
group and its affiliated units from around the Persian
Gulf, the Middle East and Africa, and extremist groups
from Central Asia, South Asia and the Far East. In
addition, thousands of Afghan refugees who were
educated and trained in Pakistani religious schools are
dispatched to the battlefronts of Afghanistan. Finally,
there are conscripted and forcibly recruited persons
from around Afghanistan who are deployed as canon
fodder.
In this context, the Islamic State of Afghanistan
appeals to the Security Council to mandate the United
Nations Special Mission to Afghanistan to dispatch an
investigation team to Afghanistan to verify and report
to the Security Council on the presence of Pakistani
armed men and Arab fighters who are working
shoulder-to-shoulder with the Taliban mercenaries.
This would break the silence that has thus far
encouraged further Pakistani intervention in
Afghanistan.
I should like to remind the Assembly that only
those Afghans conscripted and forcibly recruited will
be immune from prosecution by the Islamic State of
Afghanistan for war crimes, crimes against humanity
and genocide. The rest shall be subject to indictment.
One must conclude that the failure of the Jeddah
indirect negotiations in particular, and of other peace
initiatives at large, derive from the sad reality that
peace has no place in the Taliban agenda.
While striving for the realization of noble human
values and principles — the institution of a democratic
system, the observance of human rights, including
those of women and girls, civil liberties and
elections — the Islamic State of Afghanistan reiterates
its firm position to strive to reach a peaceful settlement
of the conflict and hereby declares its full readiness for
the formation of a broad-based, multi-ethnic and fully
representative Government through a workable
mechanism such as the traditional grand assembly, or
loya jirgah, or any other representative forum under the
auspices of the United Nations. Meanwhile, as long as
Pakistan continues to directly and massively intervene
in the internal affairs of Afghanistan, the Islamic State
of Afghanistan considers the task of defending the
territorial integrity, national unity and political
independence of Afghanistan its immediate priority.
The Islamic State of Afghanistan has high
expectations that the United Nations and the
international community will exert pressure on
Pakistan to immediately cease its intervention in
Afghanistan and to withdraw all its military personnel
and armed nationals from Afghanistan; that the
Security Council will address the question of foreign
7
intervention, the existence of terrorist networks in
Afghanistan and the effective implementation of
relevant Security Council resolutions; that the
Organization of the Islamic Conference will clarify its
view of the Taliban's words and deeds — spoken and
carried out in the name of Islam — which we believe
distort, and are contrary to, the true spirit of Islam, its
tenets and injunctions; that the United Nations Drug
Control Programme will assist the Islamic State of
Afghanistan in the fight against the production and
trafficking of illicit drugs; that the United Nations and
the international community will step up their efforts
for an early and peaceful settlement of the Afghan
conflict; and that the international community will
provide humanitarian assistance to the war-stricken and
drought-hit civilian population of Afghanistan. Here I
should like to mention that the current drought, the
most severe in 30 years, will have tremendous
humanitarian repercussions.
We remain thankful for the statements made by
the heads of delegation at the Millennium Summit and
in the General Assembly expressing their legitimate
concerns over the dangers emanating from the
Pakistani Taliban-occupied territories of Afghanistan.
We deeply appreciate and support the
indefatigable efforts of Mr. Francesc Vendrell, the
Secretary-General's Special Representative for
Afghanistan and head of the United Nations Special
Mission to Afghanistan (UNSMA), who has left no
stone unturned, and no party to the conflict or countries
concerned out of communication, in finding a peaceful
solution to the Afghan conflict.
I should like to conclude by stating that the
United Nations cannot embark on the new millennium
without appropriately addressing the issues enshrined
in its Charter, among others, the question of noninterference. Neither can this international body
advocate globalization in its true sense when
Talibanization is threatening regional stability in our
part of the world. Certainly the Pakistani military junta
will remain the prime actor in this dreadful and
immense tragedy in Asia.
Like many others afflicted with the Taliban
plague, we wonder how far the evil threat of
Talibanism will spread, how many more souls it will
bury and how many new borders it must cross before
the conscience of the international community is
awakened, not just to consider but to adopt immediate
and drastic preventive measures.




